Case 1:19-cr-00035-TSK-MJA Document 12 Filed 06/20/19 Page 1of1 PagelD #: 17

AO 455 (Rev. 01/09) Waiver of an Indictment

UNITED STATES DISTRICT COURT
for the - | [ - D

NORTHERN DISTRICT OF WEST VIRGINIA

 

 

JUN 2 0 2019
United States of America ) U.S. DISTRICT COURT-WVND
Vv. ) Case No.: 1:19-CR-35 CLARKSBURG, WV 26301
Quionte Crawford
Defendant )
WAIVER OF AN INDICTMENT

I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.

Date: June 20, 2019 AN

Defendant’s signature

Bes

Signature of defendant’s attorney

Merthen 5. fe Ilia.

Printed nam@of defendant’s attorney

  
    

  
 

\ \ dude's signature SA

Oa
MICHAEL JOHN ALOI, U:S.. MAGI TE JUDGE
Judge’s printed name and tithe”
